DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “imaging element” is construed to the x-ray source and detector, as described in para. [0074] of the specification.
The limitation “shifting means” is construed to element 205 of fig.8, as described in para. [0083] of the specification.
The limitation “control element” is construed to the computer/cpu., as described in para. [0056] of the specification.


Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, Saracen et al. disclose: a table (fig.2A item 103) on which a subject is loaded; an imaging element that irradiates an X-ray (fig.4A items 407) to said subject and detects the X-ray that transmits said subject and implements at least one of an X-ray fluoroscopy (para. [0045]) and an X-ray imaging (fig.4A items 408), and configuring to move a table (para. [0053]) and an imaging element in a plurality of directions of movement (fig.4A x-ray source is mounted on robot-based linac system 406), a memory storing at least two of the plurality of directions of movement associated with the motion axis selection switch (para. [0103] L15-18); and a control element (fig.1 item 101); wherein said control element includes a shifting means (fig.1 item 105) which shifts the table and the imaging element (para. [0041]) to a mode capable of moving the table and the imaging element in at least two directions of movement stored in association with an operated the motion-axis selection switch and moving control means which moves the table and the imaging element in the direction of movement corresponding to the operated switch among a plurality of directional switches in a mode after the transition by the shifting means (para. [0041] teaches user interface 105 controls the patient positioning assembly 100 & the therapeutic radiation treatment system), a plurality of direction switches (fig.3 items 54, 56, 58, 60, 64 & 66 are similar to the switches responsible for the plurality of motion-axis A as disclosed in para. [0057]-[0064] of the specification) that is provided separately from said plurality of motion-axis selection switches and respectively corresponds to  said plurality of directions of movement.
 Saracen et al. fail to teach, disclose, suggest or make obvious: an operation element comprising a plurality of motion-axis selection switches and a plurality of direction switches that is provided separately from said plurality of motion-axis selection switches and respectively corresponds to said plurality of directions of movement and is used in common with respect to said plurality of motion-axis selection switches, so that said same plurality of direction switches are used in common both when one of said plurality of motion-axis selection switches is used and when another of said plurality of motion-axis selection switches is used.
Claims 12-19 are allowed on the same basis as independent claim 11 for dependency reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached Mon-Fri9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAMADOU FAYE/Examiner, Art Unit 2884                                                                                                                                                                                                        /DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884